DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10 and 12-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claims 1 and 8, the best references found during the prosecution of the present application were, Yang et al (US Pat. Pub. No. 2016/0373270) and Thomas et al (US Pat. Pub. No. 2013/0227647). Yang et al directed toward a network connection method of home appliance. Thomas et al directed toward shared network access via a peer-to-peer link.  Yang et al and Thomas et al alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest a device and method of claims 1 and 8 that include step “send, to the second electronic device, a request for second connection information of the second electronic device for a second network when the first connection to the first network, based on the received first connection information of the second electronic device for the first network, fails; and receive the second connection information of the second electronic device for the second network from the second electronic device, and establish a second connection to the second network via the second electronic device which is an access point on the basis of the received second connection information of the second electronic device for the second network, wherein the first network is a wireless local area network, and the second network is a cellular network.” None of the reference cited in prior art of record suggests the above .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/
Primary Examiner, Art Unit 2642